Citation Nr: 1638636	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-05 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from November 1976 to September 1978. 

This appeal comes to the Board of Veterans' Appeals ("Board") from a September 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Detroit, Michigan (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Board notes that the Veteran requested a videoconference hearing before a Veterans Law Judge in his March 2011 Substantive Appeal (VA Form 9).  However, he failed to report for the hearing scheduled in September 2012, without good cause.  He has not explained his absence or requested to reschedule the hearing.  Therefore, the Board videoconference hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

This matter has previously been before the Board.  In August 2014, the Board remanded this issue for an addendum opinion to an April 2011 VA examination.  The August 2014 Board remand additionally instructed the RO to obtain the Veteran's VA medical treatment records dated after June 2009.  A previous remand confers on the Veteran, as a matter of law, the right to substantial compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998);  D'Arie's v. Peake, 22 Vet. App. 97 (2008).  The Board finds the August 2014 remand orders were substantially completed as an addendum opinion to the April 2011 VA examination was obtained and additional VA medical records were associated with the Veteran's file.  As such, this matter has been properly returned to the Board for appellate consideration.  Unfortunately, the Board finds that an additional remand is required.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.



REMAND

The Veteran initially applied for service connection of his back injury in February 2009.  See February 2009 Application for Compensation or Pension.  In this initial application, the Veteran reported he has only sought medical care and treatment from VA medical facilities.  Specifically, the Veteran reported he has only sought medical care from the VA Michigan Battle Creek facility, beginning in May 2008.  However, subsequent additions to the Veteran's VBMS file show he has received treatment at additional VA medical facilities, including Detroit and Ann Arbor.  

In the August 2014 Board remand, the RO was directed to obtain and associate with the claims file all VA treatment records dated from June 2009.  During a review of these updated VA treatment records, the Board notes the Veteran reported he was applying for disability benefits from the Social Security Administration ("SSA").  See May 2010 and April 2011 VA Treatment Notes.  Unfortunately, the records from the Veteran's SSA benefits, including his application, determination, and any records upon which the determination was made, are not yet of record.  In addition, review of the record does not reveal any attempt has been made to search for the Veteran's SSA records.  These SSA records may be relevant to the claim on appeal, especially if they contain medical treatment records earlier than May 2008 and any medical treatment records from private physicians.  As such, remand is required to obtain these records and associate them with the claims file.  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The Board greatly regrets the additional delay in resolving this claim, which has already been pending for over seven years.  Unfortunately, as discussed above an additional remand is required.

Accordingly, the case is REMANDED for the following action:

1.  First, obtain any records from the Social Security Administration, to include any award of disability benefits and any underlying records used in reaching the determination.  All efforts to obtain Social Security records should be fully documented, and a negative response must be provided if records are not available. 

2.  Second, obtain the most recent treatment records from the Detroit VAMC, dated after November 2014, and the Battle Creek VAMC, dated after October 2014.  The RO should also obtain any private treatment records, specifically those dated prior to May 2008, and associate them with the claims file.  Since such records may pre-date use of electronic records, if no electronic records are available, searches should be made of retired/archived paper records.  All efforts to obtain these records should be fully documented, and a negative response must be provided if records are not available.  

3.  Third, readjudicate the appeal in light of all additional evidence added to the record.  If the claim remains denied provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



